


Exhibit 10.2
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of the 12th day of
June, 2014, by and between CIBER, INC., a Delaware corporation (the “Company”),
and MICHAEL BOUSTRIDGE (the “Executive”).
WHEREAS, the Company desires to employ the Executive as its President and Chief
Executive Officer and the Executive desires to accept such employment, on the
terms set forth below.
Accordingly, the parties hereto agree as follows:
1.    Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment for an initial term commencing as of the date hereof
(the “Effective Date”) and ending June 12, 2017, unless sooner terminated in
accordance with the provisions of Section 4 or Section 5. Unless the Agreement
is sooner terminated, upon expiration of the initial term (and any subsequent
one-year term), it shall automatically renew for additional one year terms
unless 30 days in advance of the expiration date, notice is given by the Company
to the Executive of non-renewal (the period during which the Executive is
employed hereunder being hereinafter referred to as the “Term”).  Anything
herein to the contrary notwithstanding, if on the date of a Change in Control,
the remaining Term is less than 24 months, the Term shall be automatically
extended to the end of the 24 month period following such Change in Control.
2.    Duties.
(a)    The Executive, in his capacity as President and Chief Executive Officer
reporting to the Board of Directors (“CEO”) shall faithfully perform for the
Company the duties of said office and shall perform such other duties of an
executive, managerial, or administrative nature, as shall be specified and
designated from time to time by the board of directors or similar governing body
of the Company (the “Board”) (including the performance of services for, and
serving on the Board of Directors of, any subsidiary or affiliate of the Company
without any additional compensation). The Executive will be based at the
Company’s headquarters, presently located in Greenwood Village, Colorado. The
Executive shall devote substantially all of the Executive’s business time and
effort to the performance of the Executive’s duties hereunder, provided that in
no event shall this sentence prohibit the Executive from performing personal and
charitable activities and any other activities approved by the Board, so long as
such activities do not materially and adversely interfere with the Executive’s
duties for the Company.

1
  



--------------------------------------------------------------------------------




(b)    The Company shall nominate the Executive for election (or re-election, as
the case may be) as a member of the Board for so long as the Executive remains
Chief Executive Officer of the Company.
3.    Compensation.
3.1    Salary. The Company shall pay the Executive during the Term a base salary
at the rate of $700,000 per annum (the “Annual Salary”), payable bi-weekly and
subject to regular deductions and withholdings as required by law. The Annual
Salary may be increased (but not decreased) annually by an amount as may be
approved by the Board, and, upon such increase, the increased amount shall
thereafter be deemed to be the Annual Salary for purposes of this Agreement.
3.2    Bonus.
(a)    Between the date of this Agreement and December 31, 2014, the Executive’s
bonus amount shall be $950,000 (the “2014 Bonus”). The 2014 Bonus amount shall
be pro-rated on a monthly basis and paid in cash in the next bi-weekly payroll
immediately following the end of each month of employment during 2014.
(b)    (i)    Beginning January 1, 2015, the Executive will be entitled to such
annual bonuses (which are paid quarterly) as may be authorized by the Board
based on achievement of performance targets specified annually by the Board
after consultation with the Executive. For calendar year 2015 and 2016, each of
the Executive’s target annual bonus amounts will be based on an Annual Salary
percentage that is not less than the percentage that applies to the chief
executive officers of the Company’s peer companies in the 50% quartile for the
prior year or, if greater, the quartile that applies to other named executive
officers of the Company, if the targets are achieved for the respective calendar
year. There shall be no minimum guaranteed bonus amount; thus, the bonus paid to
the Executive may be greater or lesser than the Annual Salary percentage that
applies to other chief executive officers in the 50% quartile, based upon
whether the performance targets have been achieved or exceeded. Any bonus
payable to the Executive hereunder shall be paid fully in cash, and shall be
paid no later than 2½ months immediately following the close of the calendar
quarter with respect to which the bonus was earned.
(ii)    For all calendar years after 2016, the Executive will be entitled to
such annual bonuses (which are paid quarterly) as may be authorized by the Board
based on achievement of performance targets specified annually by the Board
after consultation with the Executive. To the extent bonuses are awarded, the
corporate performance targets established for the Executive shall be
substantially similar to those corporate performance targets established for
other named executive officers of the Company. Any bonus payable to the
Executive hereunder shall be paid fully in cash, and shall be paid no later than
2½ months immediately following the close of the calendar quarter with respect
to which the bonus was earned. To the extent bonuses

2
  



--------------------------------------------------------------------------------




are awarded, the performance targets established for the Executive shall be
substantially similar to those performance targets established for other
“Section 16 Officers” of the Company.
3.3    Equity-Based Awards. Upon Executive commencing services hereunder, he
shall forfeit all of the outstanding Company restricted stock units he received
in his capacity as a non-employee director. In the future, the Executive may
from time to time be awarded such new restricted stock units, stock options, or
other equity-based awards as the Board determines in its sole discretion to be
appropriate, which awards shall be evidenced by separate award agreements. The
Board anticipates that (other than the Initial Equity Grant) any equity-based
awards will be granted in the first quarter of the calendar year, subject to
there being availability under the CIBER Inc. 2004 Equity Incentive Plan (as
amended and restated) (the “Equity Incentive Plan”) to grant such awards at such
time, or as soon as practical after there being availability under the Equity
Incentive Plan, provided the Board has determined to make equity awards in such
calendar year. On the date hereof (or promptly upon the Executive commencing
services hereunder), the Executive shall be awarded, as an inducement grant
outside of the Equity Incentive Plan,
(a) $3 million in stock option awards (the “Initial Options Grant”), vesting in
equal monthly installments over four years commencing at the end of the first
full calendar month following the Executive commencing services under this
Agreement; and
(b) $3 million in restricted stock units, vesting in equal quarterly
installments, beginning at the end of the calendar quarter in which the
Executive commences service under this Agreement, over three years (the “Initial
RSU Grant”, and together with the Initial Options Grant, the “Initial Equity
Grant”), in each case subject to the Executive’s continued employment. 
Stock options that comprise the Initial Equity Grant shall have a term of
seven years from the date of the Initial Options Grant (the last date of such
term, the “Equity Grant Expiration Date”).  The exercise price for each option
in the Initial Options Grant shall be the Fair Market Value (as such term is
defined in the Equity Incentive Plan) of the underlying share of Company stock
on the date the option is granted. For the purpose of calculating the number of
RSUs to be issued pursuant to this Agreement, the value of each RSU in the
Initial RSU Grant shall be determined by calculating the 30 day average closing
price of a share of Company stock immediately preceding the date when the RSU is
awarded. When an RSU vests, the underlying shares of Company stock shall be
transferred to the Executive within five business days thereafter. The Initial
Options Grant shall be subject to the terms and conditions of the Notice of
Grant of Stock Options and Stock Option Agreement (a form of which is attached
as Exhibit “A”)and the Initial RSU Grant shall be subject to the terms of the
Notice of Grant of Restricted Stock Units and Restricted Stock Unit Agreement (a
form of which is attached as Exhibit “B”).

3
  



--------------------------------------------------------------------------------




3.4    Benefits - In General. The Executive shall have the right during the Term
to participate in any group life, medical, dental or disability insurance plans,
health programs, pension and profit sharing plans and similar benefits that are
made available to other senior executives of the Company generally, on the same
or more favorable terms (as determined by the Board in its sole discretion) as
may be made available to such other executives, in each case to the extent that
the Executive is eligible under the terms of such plans or programs (“Employee
Benefits”).
3.5    Vacation/Personal Leave Days. During the Term, the Executive shall be
entitled to 20 days per calendar year of paid vacation and/or paid personal
leave. The Executive’s vacation/personal leave day entitlement shall be prorated
for 2014. The Executive shall also be entitled to paid sick leave as provided in
the Company’s human resources policies for senior executives and to the same
paid holidays granted to other executives in the Company’s Denver office.
3.6    Expenses - General. The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive’s services under this Agreement, provided that the
Executive submits such expenses in accordance with the policies applicable to
senior executives of the Company generally.
3.7    Business Travel. The Executive shall be subject to the Company’s travel
policy, as may be amended from time to time, when the Executive is required to
travel for business; provided, however, that the Executive shall have the right
to cause the Company to amend its travel policy.
3.8    Moving and Relocation Expenses and Housing Allowance. The Company shall
reimburse the Executive for reasonable expenses actually incurred by the
Executive to move personal effects from his home in the Dallas, TX metropolitan
area and his apartment in Washington, DC to the Denver, Colorado metropolitan
area. The Company shall pay directly or reimburse the Executive for reasonable
hotel fees for up to 30 days and, thereafter, monthly for rent and all utility
expenses (including phone and Internet access) actually incurred by the
Executive for interim housing in the Denver, Colorado metropolitan area, in an
amount not to exceed $4,500 per month and ending 11 months thereafter (or such
earlier date as the Executive is no longer incurring such interim housing
expenses). This Section 3.8 comprises the only relocation expenses of the
Executive for which the Company will be responsible.
4.    Termination upon Death or Disability.  If the Executive dies during the
Term, the obligations of the Company to or with respect to the Executive shall
terminate in their entirety, except as otherwise provided under this Section 4. 
If the Executive becomes eligible for disability benefits under the Company’s
long-term disability plan, the Company shall have the right, to the

4
  



--------------------------------------------------------------------------------




extent permitted by law, to terminate the employment of the Executive solely as
a result of such disability upon notice in writing to the Executive and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement; provided that, before terminating the Executive
because he has become eligible for disability benefits under the Company’s
long-term disability plan, the Board shall give notice to the Executive that it
is contemplating same and give him at least 20 business days to obtain the
written opinion of a qualified physician reasonably acceptable to the Company
stating that it is reasonable to assume that the Executive will be able to
resume the Executive’s duties on a regular full-time basis within 90 days of the
date the Executive receives notice. In the event that the Executive provides the
Board with such an opinion, then the Company may not terminate him for
disability during such 90-day period so long as he returns to work during such
90-day period.
Upon the death of the Executive or upon the Executive’s Separation from Service
by virtue of his qualification for long-term disability benefits the Executive
(or the Executive’s estate or beneficiaries in the case of the death of the
Executive) shall have no right to receive any compensation or benefits under
this Agreement on and after his Separation from Service, other than:
(a) Annual Salary earned and unpaid under this Agreement prior to the Separation
from Service;
(b) any earned but unpaid bonus for the immediately preceding calendar quarter,
which bonus shall be paid no later than 2.5 months following the end of the
immediately preceding calendar quarter in which it was earned;
(c) a pro-rata bonus with respect to the calendar quarter in which the
Executive’s Separation from Service occurred to the extent performance goals
related to the bonus are achieved, to be paid at the same time bonuses are
normally paid for the year, but in no event later than 2.5 months following the
end of the calendar quarter in which the Executive’s Separation from Service
occurred;
(d) Employee Benefits through the Separation from Service, along with any
standard post-termination rights and benefits;
(e) reimbursement under this Agreement for expenses incurred but not paid prior
to Separation from Service; and
(f) all vested Stock Options (including the vested portion of the Stock Options
in the Initial Equity Grant) must be exercised by the earlier of (A) the
one-year anniversary of the date of the Executive’s Separation from Service, and
(B) the Equity Grant Expiration Date and all unvested equity awards (including
any unvested portion of the Initial Equity Grant) shall be void for all purposes
as of the Separation from Service. 

5
  



--------------------------------------------------------------------------------




In the event of a termination of the Executive’s employment as a result of his
disability, in addition to the amount specified in the first sentence of this
paragraph, the Executive will also be entitled to receive disability benefits
under the Company’s then existing long-term disability plan.  After the date of
the Executive’s Separation from Service, there shall be no further rights with
respect to the Executive hereunder (except as provided in Section 8.15). 
5.    Other Terminations of Employment.
5.1    Termination for Cause; Resignation by the Executive Without Good Reason.
(a)    For purposes of this Agreement, “Cause” shall mean:
(i)    the Executive being convicted, indicted or charged with a crime
constituting a felony;
(ii)    the Executive’s commission of an act of fraud, theft, or dishonesty with
respect to the Company;
(iii)    the continuing failure or habitual neglect by the Executive to perform
the Executive’s duties hereunder;
(iv)    any material violation of the Company’s announced policies including
without limitation, the Company’s Code of Business Conduct and Ethics, a copy of
which is attached hereto as Exhibit “C” and by this reference made a part hereof
(as may be amended and published from time to time); or
(v)    the Executive’s material breach of this Agreement.
Notwithstanding the foregoing, (X) if there exists (without regard to this
sentence) an event or condition that constitutes Cause under clauses (iii),
(iv), or (v) above that is capable of being cured by the Executive, the Board
shall notify the Executive in writing of the existence of such event or
condition, stating with reasonable specificity the events or actions that
constitute Cause, and the Executive shall have thirty days from the date of such
notice to cure such event or condition and, if the Executive does so, such event
or condition shall not constitute Cause hereunder, and (Y) any determination of
the existence of an event or condition that constitutes Cause shall be made by
at least 2/3 of the members of the Board (excluding the Executive).
(b)    For purposes of this Agreement, “Good Reason” shall mean any of the
following events or conditions, unless such event or condition is otherwise
consented to in writing by the Executive:
(i)    a material diminution in the Executive's Annual Salary;

6
  



--------------------------------------------------------------------------------




(ii)    a material diminution in the Executive’s duties or responsibilities;
(iii)    a requirement that the Executive relocate to a location more than 50
miles from the Company’s principal place of business in Greenwood Village,
Colorado, provided that such relocation constitutes a material change in the
geographic location at which the Executive must perform the services; or
(iv)    the Company’s material and willful breach of this Agreement.
In order for an event or condition to constitute “Good Reason” for the
Executive’s resignation, the Executive must give the Company notice of the
existence of such event or condition within 90 days after it first occurs and
the Company must have 30 days to cure the condition and must fail to cure such
condition during the 30-day period. If the Company fails to cure the event
within such 30 day period, the Executive may terminate his employment within 60
days of the expiration of the cure period and such a termination will constitute
a resignation for Good Reason. If the Executive does not terminate his
employment (under circumstances constituting a Separation from Service) within
60 days of the expiration of the cure period, the Executive will have
permanently waived his right to resign for “Good Reason” on the basis of the
occurrence of such event or condition. Under this Agreement, if the Executive’s
resignation for Good Reason results in his Separation from Service, such
separation shall be treated as an involuntary Separation from Service.
(c)    The Company may terminate the Executive’s employment for Cause and such
termination, in and of itself, shall not be, nor shall it be deemed to be, a
breach of this Agreement. If the Company terminates the Executive for Cause:
(i)    the Executive shall have no right to receive any compensation or benefit
under this Agreement on and after the Separation from Service other than:
    (1) Annual Salary earned and unpaid under this Agreement prior to the
Separation from Service;
(2) Employee Benefits through the Separation from Service along with any
standard post-termination rights and benefits related thereto; and
(3) reimbursement under this Agreement for expenses incurred but not paid prior
to the Separation from Service;

7
  



--------------------------------------------------------------------------------




(ii)     all vested and unvested equity awards (including any vested portion of
the Initial Equity Grant) shall be void for all purposes as of the Separation
from Service; provided, however, that for purposes of determining whether the
vested and unvested equity awards (including any vested portion of the Initial
Equity Grant) shall be void, part (iv) of the definition of Cause shall only be
satisfied if the Executive materially violates the Company’s Code of Business
Conduct and Ethics or the Company’s Insider Trading Policy, as each of them are
then in effect; and
(iii)    any other rights of the Executive under this Agreement shall terminate
upon the Separation from Service and the Executive shall have no further rights
hereunder (except as provided in Section 8.15).
(d)    The Executive may resign his employment without Good Reason.  If the
Executive resigns from the Company without Good Reason:
(i)    the Executive shall have no right to receive any compensation or benefit
under this Agreement on and after the Separation from Service other than:
(1) Annual Salary earned and unpaid under this Agreement prior to the Separation
from Service;
(2) Employee Benefits through the Separation from Service along with any
standard post-termination rights and benefits related thereto; and
(3) Reimbursement under this Agreement for expenses incurred but not paid prior
to the Separation from Service.
(ii) all vested option awards (including any vested portion of the Initial
Option Grant) must be exercised by the Executive by the earlier of (A) the
one-year anniversary of the Effective Date of the Termination and (B) the Equity
Grant Expiration Date;
(iii) all unvested equity awards (including any unvested portion of the Initial
Equity Grant) shall be void for all purposes as of the Separation from Service;
and

8
  



--------------------------------------------------------------------------------




(iv) any other rights of the Executive under this Agreement shall terminate upon
the Separation from Service and the Executive shall have no further rights
hereunder (except as provided in Section 8.15). 
5.2    Termination or Non-Renewal Without Cause; Resignation for Good Reason.
The Company may terminate the Executive’s employment at any time without Cause,
for any reason or no reason, provided that the Executive’s termination as a
result of his death or Disability shall not constitute a termination or
non-renewal of this Agreement without Cause. Furthermore, the Executive may
resign from the Company for Good Reason. If the Company terminates the
Executive’s employment without Cause, or if the Executive’s employment ends as a
result of the Company giving notice of non-renewal without Cause of this
Agreement upon its initial expiration or upon any subsequent expiration, or the
Executive resigns for Good Reason, and such termination, non-renewal, or
resignation for Good Reason results in the Executive’s involuntary Separation
from Service and is not described in Section 5.3, the Executive shall have no
right to receive any compensation or benefit under this Agreement on and after
his Separation from Service other than:
(a) Annual Salary earned and unpaid under this Agreement prior to his Separation
from Service;
(b) any bonus earned and unpaid for the prior fiscal quarter;
(c) a pro-rata bonus with respect to the calendar quarter in which the
Separation from Service occurs to the extent performance goals related to the
bonus are achieved (to be paid at the same time bonuses are normally paid for
the quarter but in no event later than 2.5 months following the quarter in which
the Executive’s Separation from Service occurred);
(d) Employee Benefits through the Separation from Service along with any
standard post-termination rights and benefits related thereto;
(e) reimbursement under this Agreement for expenses incurred but not paid prior
to the date of the Executive’s Separation from Service;
(f) a severance payment equal to one and one-half times the Executive’s: (i)
Annual Salary and (ii) bonus at target level in effect on the date of his
Separation from Service (or if the target bonus has not been established by the
date of the Executive’s Separation from Service for that year, at the target
bonus in effect for the prior calendar year), payable in accordance with the
following schedule (A) one-third immediately following the Release Effective
Date, but subject to Section 8.20; (B) one-third by March 15 of the year
following the year in which the Executive’s

9
  



--------------------------------------------------------------------------------




Separation from Service occurs; and (C) one-third on the 18 month anniversary of
the Executive’s Separation from Service;
(g) unvested equity awards held by the Executive shall vest on the Executive’s
Separation from Service date as though the Executive’s employment were to
terminate 12 months after the Executive’s Separation from Service date,
provided, however, that if the equity awards are subject to performance vesting
requirements, such vesting will only occur to the extent the performance goals
for applicable performance period(s) are subsequently determined to have been
achieved, and all other unvested equity awards (including any unvested portion
of the Initial Equity Grant) shall be void for all purposes as of the Separation
from Service, provided, further, that all vested stock options (including the
vested portion of the stock options in the Initial Equity Grant) must be
exercised by the Executive by the earlier of (A) the 18 month anniversary of the
date of his Separation from Service, and (B) the Stock Option Expiration Date,
provided, further that if Executive is terminated as a result of the non-renewal
of this Agreement without Cause at the end of the initial three year term only,
the foregoing vesting provisions shall not apply and in lieu thereof, the
Executive will receive 12 months’ accelerated vesting of the Initial Equity
Grant; and
(h) the Executive and his spouse shall continue to receive health and dental
insurance paid for entirely by the Company for 18 months (whether via the
Company’s payment of COBRA premiums for such period or the payment by the
Company of premiums for individual coverage for the Executive and his spouse).
After the date of his Separation from Service, the Executive shall have no
further rights hereunder (except as provided in Section 8.15); provided that in
order for the Executive to receive any benefit or item in the foregoing clauses
(f), (g) and (h), (1) the Executive shall first execute a separation agreement
and legal release in accordance with Section 8.20, and (2) the termination of
the Executive’s employment must constitute an involuntary Separation from
Service as defined in Treas. Reg. 1.409A-1(n).
5.3    Termination in Anticipation of or Upon Change in Control. Notwithstanding
the provisions set forth in Section 5.2, if, within 24 months after a Change in
Control, the Company terminates the Executive’s employment without Cause (or
gives notice of non-renewal of this Agreement without Cause) or the Executive
resigns for Good Reason and such termination or resignation constitutes an
involuntary Separation from Service, the Executive shall have no right to
receive any compensation or benefit hereunder on and after the date of his
Separation from Service other than:

10
  



--------------------------------------------------------------------------------




(a) Annual Salary earned and unpaid under this Agreement prior to the date of
his Separation from Service;
(b) any bonus earned but unpaid for the prior fiscal quarter;
(c) reimbursement under this Agreement for expenses incurred but not paid prior
to the date of his Separation from Service;
(d) a severance payment equal to two (2) times: (i) the Executive’s Annual
Salary and (ii) the Executive’s target bonus in effect on the date of his
Separation from Service (or if the target bonus has not been established by the
date of the Executive’s Separation from Service, at the target bonus in effect
for the prior calendar year), payable in a single lump sum immediately following
the Release Effective Date, but subject to Section 8.20; provided, however, that
if the Change in Control is not also a “change in control event” as defined in
Treas. Reg. 1.409A-3(i)(5) or if the Executive’s Separation from Service falls
within the definition below of a “Termination in Anticipation of a Change in
Control,” the severance payment shall not be paid in a single lump sum but shall
instead be paid in three (3) equal installments in accordance with the schedule
provided for in Section 5.2(f);
(e) the Executive and his spouse shall continue to receive health and dental
insurance paid for entirely by the Company for 24 months; and
(f) all unvested equity awards held by the Executive (including the Initial
Equity Grant) shall immediately fully vest, and all vested Stock Options
(including Stock Options in the Initial Equity Grant) must be exercised by the
Executive by the earlier of (A) the one-year anniversary of the date of his
Separation from Service and (B) the Equity Grant Expiration Date.
Notwithstanding anything contained herein, if, during the period commencing on
the public announcement of a transaction that, if consummated, will constitute a
Change in Control and ending on the date of consummation of such Change in
Control, the Executive’s employment is terminated either by the Company without
Cause (or this Agreement is non-renewed by the Company without Cause) or by the
Executive for Good Reason, and if such termination (1) was at the request of a
third party effecting the Change in Control or (2) otherwise arose in connection
with or in anticipation of the Change in Control (a Separation from Service
meeting such definition referred to herein as a “Termination in Anticipation of
a Change in Control”), then for purposes of calculating the amount of severance
payments and benefits (including acceleration of vesting), the Executive shall
have no further rights hereunder (except as provided in Section 8.15) other than
as described in 5.3(a) to (f) above, provided that in order for the Executive to
receive any amounts or items in the foregoing clauses (d), (e) and (f), the
Executive shall first execute a separation agreement and legal

11
  



--------------------------------------------------------------------------------




release in accordance with Section 8.20 and the termination of the Executive’s
employment must constitute an involuntary Separation from Service as defined in
Treas. Reg. 1.409A-1(n).
For purposes of this Agreement, a “Change in Control” means the occurrence of
one or more of the following events; (i) any “person” (as such term is used in
Sections 3(a)(9) and 13(d) of the Securities Exchange Act of 1934 as amended
(the “Act”)) or “group” (as such term is used in Section 13(d)(3) of the Act) is
or becomes a “beneficial owner” (as such term is used in Rule 13d-3 promulgated
under the Act) of more than 40% of the Voting Stock of the Company; (ii) within
any 12 month period the majority of the Board consists of individuals other than
Incumbent Directors, which term means the members of the Board on the date
hereof; provided that any person becoming a director subsequent to such date
whose election or nomination for election was supported by a majority of the
directors who then comprised the Incumbent Directors shall be considered to be
an Incumbent Director; (iii) the Company adopts any plan of liquidation
providing for the distribution of all or substantially all of its assets; (iv)
the Company transfers all or substantially all of its assets or business (unless
the shareholders of the Company immediately prior to such transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the Voting Stock of the Company, all of the Voting Stock or other
ownership interests of the entity or entities, if any, that succeed to the
business of the Company or the Company’s ultimate parent company if the Company
is a subsidiary of another corporation); or (v) any merger, reorganization,
consolidation or similar transaction unless, immediately after consummation of
such transaction, the shareholders of the Company immediately prior to the
transaction hold, directly or indirectly, more than 50% of the Voting Stock of
the Company or the Company’s ultimate parent company if the Company is a
subsidiary of another corporation. For purposes of this Change in Control
definition, the “Company” shall include any entity that succeeds to all or
substantially all of the business of the Company and “Voting Stock” shall mean
securities or ownership interests of any class or classes having general voting
power under ordinary circumstances, in the absence of contingencies, to elect
the directors of a corporation.
6.    Noncompetition.
6.1    Noncompetition. The Executive shall not, during the term of his
employment and for 18 months following the termination of his employment, work
as an employee or independent contractor or become an investor or lender of any
business, corporation, partnership or other entity engaged in a Competing
Business. An investment by the Executive of up to 2% of the outstanding equity
in a publicly traded corporation shall not constitute a violation of this
Section 6.1. A “Competing Business” is a business which the Company has engaged
in, or that the Executive or his direct reports have actively investigated
engaging in, at any time during the shorter of the length of the Executive’s
employment with the Company and the 24 months prior to the termination of the
Executive’s employment. Once 60 days have passed since the date of the
termination of the Executive’s employment with the Company, the Executive may
request that the Company waive

12
  



--------------------------------------------------------------------------------




the terms of this Section 6.1 to allow the Executive to work for a company that
engages in a Competing Business if such company doing business in a country in
which the Company has not provided services at any time during the three years
prior to his termination, is not in ongoing negotiations to do business in such
county at the time of his termination, and is not actively seeking to do
business in which country at the time of his termination. Any such request for
approval by the Executive shall not be unreasonably withheld.
6.2    No Solicitation of Clients. While employed by the Company, the Executive
will not, directly or indirectly, solicit business of any kind from any of the
Company’s past or present clients or potential or possible future clients for
the benefit of any person or entity other than the Company. For 18 months
following the termination of his employment (unless the Company grants him
written authorization), the Executive will not: (a) call upon, cause to be
called upon, solicit, or assist in the solicitation of, any Target Client of the
Company for the purpose of selling, renting, or supplying any product or service
competitive with the products or services of the Company; (b) provide any
product or services to any Target Client of the Company that is competitive with
the products or services of the Company; or (c) request, recommend, or advise
any Target Client to cease or curtail doing business with the Company. For
purposes of this Section 6.2, “Target Client” shall refer to (i) those
individuals, governmental authorities, corporations, partnerships, or other
entities (“Entities”) comprising the largest clients and former clients to which
the Company has provided services comprising 80% of the Company’s revenues in
the rolling twelve-month period prior to Executive’s termination of employment,
(ii) those Entities for which the Executive has made a sales call or worked on a
proposal in the rolling twelve-month period prior to Executive’s termination of
employment, and (iii) those Entities for which the Executive has actual
knowledge are prospective clients that would meet the criteria in (i). Promptly
following the end of each calendar quarter, the Executive shall create a list of
the Entities comprising the list set forth in (i) and shall deliver such list to
the Board. Following the Executive’s termination of employment, the Target
Clients shall be those entities on the most recently prepared list and the
entities listed in (ii) and (iii).
6.3    No Hire of Other Employees or Contractors. Except on behalf of the
Company, the Executive shall not, during the term of his employment and for a
period of 18 months following the termination of his employment: (a) employ,
engage, or seek to employ or engage any Listed Employee on behalf of the
Executive or any entity (including a client of the Company), who is employed or
engaged by the Company or who was employed or engaged by the Company during the
six month period preceding the Executive’s termination; (b) solicit, recommend,
or advise any Listed Employee of the Company to terminate their employment or
engagement with the Company for any reason; or (c) solicit a recruiting prospect
and/or candidate if the Executive knows such person’s file is actively
maintained by the Company’s Human Resources Department or was actively
maintained by such department during the last six months prior to the
Executive’s termination. For purposes of this Section 6.3, “Listed Employee”
shall refer to (i) those individuals serving in the

13
  



--------------------------------------------------------------------------------




top three levels of Company management (inclusive of all Section 16 officers) in
the rolling twelve-month period prior to the Executive’s termination of
employment, (ii) those sales personnel who collectively received the top 20
percent of the Company’s sales commissions paid in the rolling twelve-month
period prior to the Executive’s termination of employment, and (iii) those
independent contractors who are serving in the top three levels of Company
management, or who would be serving in the top three levels of Company
management but for the fact that they are independent contractors. Promptly
following the end of each calendar quarter, the Executive shall create a list of
the Listed Employees comprising the list set forth in (i), (ii), and (iii), and
shall deliver such list to the Board. Following the Executive’s termination of
employment, the Listed Employees shall be those individuals on the most recently
prepared list.
6.4    No Control of the Company. The Executive shall not, during the term of
his employment and for 18 months following the termination of his employment
(unless the Board authorizes such action in advance) take any action in
furtherance of a third party acquiring, or assist, cooperate with, hold
discussions with, or otherwise encourage any person in acquiring, attempting to
acquire, or taking any action in furtherance of acquiring, directly or
indirectly, control (as defined in Rule 12b-2 of the Act) of the Company;
provided that nothing in this Section 6.4 shall prohibit the Executive from
receiving telephone calls or overtures regarding an acquisition of the Company
that he did not solicit and holding brief conversations resulting from such
calls or overtures. The Executive shall promptly inform the Chairman of the
Board of all such overtures and conversations.
6.5    Reasonable and Necessary Restrictions. The Executive acknowledges that
the restrictions, prohibitions, and other provisions hereof, including, without
limitation those contained in Sections 6.1, 6.2, 6.3, and 6.4 are reasonable,
fair, and equitable in terms of duration, scope, and geographic area, are
necessary to protect the legitimate business interests of the Company, and are a
material inducement to the Company to enter into this Agreement.
6.6    Forfeiture of Severance Payments. In the event the Executive materially
breaches any provision of Sections 6.1, 6.2, 6.3, 6.4, or 7.2, and fails to cure
such breach within ten business days after receipt of a notice from the Company
specifying the provision that he allegedly breached and the act or acts he
committed that created the alleged breach, in addition to any other remedies
that the Company may have at law or in equity, (i) the Executive shall promptly
reimburse the Company for any severance payments or benefits payable under
Sections 5.2 or 5.3 (“Severance Payments”) received from, or payable by, the
Company and (ii) the Company’s obligation to continue to provide any payments or
benefits to the Executive after the date of such breach shall cease and the
Executive shall no longer be entitled to receive such payments or benefits;
provided, however that the Executive shall not be given an opportunity to cure
such breach if, in the good faith judgment of the Board, the breach is not
capable of being cured; and provided, further, that a breach of Section 6.2 as
it pertains to a Target Client and a breach of Section 6.3 as it relates to a
Listed Employee shall not be capable of cure under this Agreement. In addition,
to the extent

14
  



--------------------------------------------------------------------------------




permitted by law, the Company shall be entitled in its sole discretion to offset
all or any portion of the amount of any unpaid reimbursements against any amount
owed by the Company to the Executive.
7.    Trade Secrets, Confidential Information, Works for Hire.
7.1    The Executive acknowledges that confidential, proprietary and trade
secret information and materials regarding Company and its current, former and
potential clients (the “Clients”) may be disclosed to Executive solely for the
purpose of assisting the Executive in performing the Executive’s duties under
this Agreement. Such information and materials are and remain the property of
Company and its Clients respectively. As used in this Agreement, “Confidential
Information” includes, without limitation, all information belonging to Company
or its Clients relating to their respective services and products, customers,
identities of prospective customers and information about such customers that is
not generally known to the public, business plans, methods, strategies and
practices, internal operations, pricing and billing, financial data, cost,
personnel information (including, without limitation, names, educational
background, prior experience and availability), customer and supplier contacts
and needs, sales lists, technology, software, computer programs, other
documentation, computer systems, inventions, developments, and all other
information that might reasonably be deemed confidential. Confidential
Information does not include information that is in the public domain through no
wrongful act on the part of the Executive. “Trade Secrets” means the whole or
any portion of any scientific or technical information, design, process,
procedure, formula, improvement, confidential business or financial information,
listing or names, addresses, or telephone numbers, other information relating to
any business or profession that is secret and of value, or any other information
that qualifies as a trade secret under applicable law. The Executive
acknowledges that the Executive may use such confidential information and
materials only during the Executive’s employment with the Company and solely on
behalf of and in the best interests of Company. The Executive’s right to use
such information expires on Executive’s discharge or resignation. Except as
specifically authorized in writing in advance by all owners of information and
materials, the Executive agrees not to use Trade Secrets and Confidential
Information for the Executive’s own benefit or for the benefit of any other
person, or divulge to any person for any reason, any such information and
materials related to the business of Company, any of its Clients, or their
customers, clients and affiliates, both at any time during the term of this
Agreement and at any time after its termination. The Executive agrees to take
all reasonable actions, including those requested by Company or Client, to
prevent disclosure and preserve the security of confidential information and
materials.
7.2    This Agreement shall not prohibit the Executive from complying with any
subpoena or court order, provided that the Executive shall at the earliest
practicable date provide a copy of the subpoena or court order to Company's
General Counsel, it being the parties' intention to give Company a fair
opportunity to take appropriate steps to prevent the unnecessary and/or

15
  



--------------------------------------------------------------------------------




improper use or disclosure of Trade Secrets and/or Confidential Information, as
determined by Company in its sole discretion. Nothing herein will prohibit the
Executive from disclosing anything he is prohibited by law from disclosing.
7.3    The Executive warrants and represents that the Executive is not a party
to any agreement that limits the Executive's right or ability to perform
services for Company, and that the Executive otherwise is free to assume the
duties with Company contemplated by this Agreement. The Executive shall not,
during the Executive's employment with Company, improperly use or disclose to
Company or any Company employee, agent or contractor any proprietary information
or trade secret belonging to any former employer of the Executive or any other
person or entity to which Executive owes a duty of nondisclosure.
7.4    The Executive agrees that during or after employment the Executive will
promptly inform and in writing disclose to Company all copyrighted materials or
programs, programs or materials subject to being copyrighted, inventions,
designs, improvements and discoveries (the “Works”), if any, which the Executive
has or may have made during the Executive’s employment that pertain or relate to
the business of Company or Client or to any research or experimental or
developmental work carried on by Company or Client or which result from or are
suggested by any work performed by Executive on behalf of Company or any of its
Clients. All of such Works shall be works made for hire. Disclosure shall be
made whether or not the Works are conceived by the Executive alone or with
others and whether or not conceived during regular working hours. All such Works
are the exclusive property of the Company or the Client unless otherwise
directed by Company in writing. At the Company’s or Client’s sole expense, the
Executive shall assist in obtaining patents or copyrights on all such Works
deemed patentable or subject to copyright by Company or Client and shall assign
all of the Executive’s right, title and interest, if any, in and to such Works
and execute all documents and do all things necessary to obtain letters, patent
or vest Company or Client with full and exclusive title thereto, and protect the
same against infringement by others. Executive will not be entitled to
additional compensation for any Works made during the course of Executive’s
employment. Notwithstanding the above, the Executive is not required to assign
to Company any invention for which no equipment, supplies, facility, or trade
secret information of Company or its Clients was used and that was developed
entirely on the Executive’s own time, and (a) does not relate to the business of
Company or its Clients, (b) does not relate to any actual or demonstrably
anticipated research or development Company or its Clients, or (c) does not
result from any work performed by the Executive for Company or its Clients.
8.    Other Provisions.
8.1    Specific Performance. The Executive acknowledges that the obligations
undertaken by the Executive pursuant to Section 6 and Section 7 of this
Agreement are unique and that the Company likely will have no adequate remedy at
law if the Executive shall fail to perform

16
  



--------------------------------------------------------------------------------




any of such Executive’s obligations hereunder, and the Executive therefore
confirms that the Company’s right to specific performance of the terms of
Section 6 and Section 7 of this Agreement is essential to protect the rights and
interests of the Company. Accordingly, in addition to any other remedies that
the Company may have at law or in equity, the Company shall have the right to
have all obligations, covenants, agreements and other provisions of Section 6
and Section 7 of this Agreement specifically performed by the Executive, and the
Company shall have the right to obtain preliminary and permanent injunctive
relief to secure specific performance and to prevent a breach or contemplated
breach of this Agreement by the Executive. The Executive hereby acknowledges and
warrants that he will be fully able to earn a livelihood for himself and his
dependents if these covenants are specifically enforced against him. The
Executive hereby further acknowledges and agrees that the Company shall not be
required to post bond as a condition to obtaining or exercising such remedies,
and the Executive hereby waives any such requirement or condition.
8.2    Severability. The Executive acknowledges and agrees that the Executive
has had an opportunity to seek advice of counsel in connection with this
Agreement. If it is determined that any of the provisions of this Agreement, or
any part thereof, is invalid or unenforceable, the remainder of the provisions
of this Agreement shall not thereby be affected and shall be given full effect,
without regard to the invalid portions.
8.3    Attorneys’ Fees. The Company will pay the Executive’s reasonable
attorneys' fees and related expenses incurred in the negotiation, preparation,
and execution of this Agreement in an amount not to exceed $35,000, which will
be paid by the Company directly to the law firm that represented him in the
negotiation of this Agreement within 30 days following the Executive’s
submission of an invoice (or invoices) from such law firm containing
documentation of the fees to be reimbursed. In the event of any legal proceeding
relating to this Agreement or any term or provision thereof, the losing party
shall be responsible to pay or reimburse the prevailing party for all reasonable
attorneys’ fees incurred by the prevailing party in connection with such
proceeding.
8.4    Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly delivered (i) two business days
after it is sent by registered or certified mail, return receipt requested,
postage prepaid, (ii) when received if it is sent by facsimile communication
during normal business hours on a business day or one business day after it is
sent by facsimile and received if sent other than during business hours on a
business day, (iii) one business day after it is sent via a reputable overnight
courier service, charges prepaid, or (iv) when received if it is delivered by
hand, in each case to the intended recipient as set forth below:

17
  



--------------------------------------------------------------------------------




(i)    if to the Executive, to the addresses below:
Michael Boustridge
2729 Welborn
Dallas, TX 75219
with a copy (which shall not constitute notice) to:
JoAnne Ray
Adams and Reese LLP
1221 McKinney, Suite 4400
Houston, TX 77010
and by email to:
joanne.ray@arlaw.com
(ii)    if to the Company,
CIBER, Inc.
6363 South Fiddler’s Green Circle, Suite 1400
Greenwood Village, Colorado 80111
Attention: Sean Radcliffe, SVP & General Counsel


with a copy to:
Hogan Lovells US LLP
One Tabor Center, Suite 1500
1200 Seventeenth Street
Denver, Colorado 80202
Attention: Paul Hilton
Facsimile: (303) 899-7333
Any such person may by notice given in accordance with this Section to the other
parties hereto designate another address or person for receipt by such person of
notices hereunder.
8.5    Entire Agreement. This Agreement, along with all equity grants to the
Executive, contains the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior agreements, written or oral, with
the Company or its subsidiaries (or any predecessor of either).
8.6    Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the

18
  



--------------------------------------------------------------------------------




part of any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party of
any such right, power or privilege nor any single or partial exercise of any
such right, power or privilege, preclude any other or further exercise thereof
or the exercise of any other such right, power or privilege.
8.7    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.
8.8    Submission to Jurisdiction; Consent to Service of Process. The parties
hereby irrevocably submit to the exclusive jurisdiction of any federal or state
court located within the State of Colorado over any dispute arising out of or
relating to this Agreement or any of the provisions contemplated hereby and each
party hereby irrevocably agrees that all claims in respect of such dispute or
any suit, action or proceeding related thereto may be heard and determined in
such courts. The parties hereby irrevocably waive, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the parties hereby consents to process being served by any party to this
Agreement in any suit, action or proceeding by delivery of a copy thereof in
accordance with the provisions of Section 8.4. Notwithstanding the foregoing,
the parties agree that, before either party may commence a lawsuit stating
claims that arise out of or relate to (i) this Agreement, (ii) the Executive’s
employment with the Company, and/or (iii) the termination of that employment
(the “Claims”), the parties shall: (a)  provide written notification to the
other party, in accordance with Section 8.4 of the Agreement, specifically
articulating each potential Claim and the facts in support of each such Claim
(the “Notice); and (b) negotiate in good faith for a minimum of 30 days after
delivery of the Notice, or such longer period as the parties may in agree in
writing,  in order to attempt resolve the Claim(s) privately, amicably, and
confidentially.  The obligation to negotiate in good faith shall include at
least one mediation session held in Denver, Colorado before a neutral party who
is a member of the Judicial Arbiter Group (JAG).  If the parties cannot agree to
a neutral party who is a member of JAG within five business days after delivery
of the Notice, the parties agree that JAG shall appoint a neutral party for the
mediation.  Each party may consult with counsel in connection with such
negotiations, including at or in connection with any mediation session.  If such
negotiations do not result in a resolution, a party may commence a lawsuit
stating only such Claim or Claims that were recited in the Notice and that have
been subject to such good faith negotiations as required by this Section 8.8. 
The Company shall not be required to comply with this Section 8.8 prior to
seeking injunctive relief for actual or threatened breaches of the Executive’s
obligations under Article VI, or for actual or threatened breaches of the
Executive’s duty of loyalty, or for actual or threatened theft or misappropriate
of trade secrets.

19
  



--------------------------------------------------------------------------------




8.9    Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. In the event of any Change
in Control, the Company may assign this Agreement and its rights hereunder, but
only in compliance with Section 8.10 below.
8.10    Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.
8.11    Withholding. The Company shall be entitled to withhold from any payments
or deemed payments any amount of withholding required by law. No other taxes,
fees, impositions, duties or other charges or offsets of any kind shall be
deducted or withheld from amounts payable hereunder, unless otherwise required
by law.
8.12    No Duty to Mitigate. The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor will any payments hereunder be
subject to offset in the event the Executive does mitigate.
8.13    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.
8.14    Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.
8.15    Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4 through 7 (to the extent necessary
to effectuate the post-termination obligations set forth therein) and of Section
8 shall survive termination of this Agreement and any termination of the
Executive’s employment hereunder.
8.16    Existing Agreements. The Executive represents to the Company that the
Executive is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit the Executive from executing this Agreement or limit the
Executive’s ability to fulfill the Executive’s responsibilities hereunder.

20
  



--------------------------------------------------------------------------------




8.17    Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
8.18    Section 409A of the Internal Revenue Code.
(a)    Anything in this Agreement to the contrary notwithstanding, if (A) on the
date of the Executive’s Separation from Service, any of the Company’s stock is
publicly traded on an established securities market or otherwise (within the
meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code, as amended
(the “Code”)) and (B) as a result of such Separation from Service, the Executive
would receive any payment of non-qualified deferred compensation that, absent
the application of this Section 8.18, would be subject to interest and
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Code Section 409A(a)(2)(B)(i) (pertaining to “specified
employees”), then no such payment shall be payable prior to the date that is the
earliest of (1) six months after the date of Executive’s Separation from
Service, (2) the Executive’s death, or (3) such other date as will cause such
payment not to be subject to such interest and additional tax.
(b)    It is the intention of the parties that payments or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code (“409A”). To the extent such potential payments or
benefits could become subject to such Section, the parties shall cooperate to
amend this Agreement with the goal of giving the Executive the economic benefits
described herein in a manner that does not result in such tax being imposed.
(c)    Except as otherwise provided under this Agreement, all reimbursements to
the Executive shall be paid as promptly as practical and in any event not later
than the last day of the calendar year in which the expenses are incurred, and
the amount of the expenses eligible for reimbursement during any calendar year
will not affect the amount of expenses eligible for reimbursement in any other
calendar year. With respect to payments under this Agreement, for purposes of
409A, each severance payment and COBRA continuation reimbursement payment will
be considered one of a series of separate payments. Amounts payable under this
Agreement following the Executive’s Separation from Service, other than those
payable at a specified time (or pursuant to a fixed schedule) within the meaning
of Code Section 409A(a)(2)(A)(iv), will be paid as promptly as practical after
Separation from Service and, in any event, within two and one-half months after
the end of the calendar year in which Separation from Service occurs.
8.19    Certain Definitions. For purposes of this Agreement:
(a)    An “Affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person, and includes subsidiaries.

21
  



--------------------------------------------------------------------------------




(b)    A “business day” means the period from 9:00 am to 5:00 pm in the mountain
time zone on any day other than a Saturday or Sunday or any day on which the
Denver Branch of the Federal Reserve Bank of Kansas City is closed.
(c)    A “person” means an individual, corporation, limited liability company,
partnership, association, trust, or any other entity or organization, including
any court, administrative agency, or commission or other governmental authority.
(d)    A “subsidiary” of any person means another person, an amount of the
voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests or no board of
directors or other governing body, 50% or more of the equity interests of which)
is owned directly or indirectly by such first person.
(e)    “Separation from Service” shall mean a change in the Executive’s
relationship with the Company and its Affiliates that meets the following
conditions: (i) constitutes the voluntary or involuntary severing of the
Executive’s employment with the Company (and all entities which would be
included with the Company as the “service recipient” under the definition of
such term in the Treasury Regulations pertaining to Section 409A) for any
reason, including but not limited to resignation by the Executive, termination
of the Executive on account of retirement, death, or disability, and (ii)
results in a permanent decrease in the level of bona fide services performed by
the Executive for the Company and other service recipients (as defined above) to
a level that is not more than 20 percent of the level of services performed by
the Executive for the Company (and other service recipients, as defined above)
over the immediately preceding 36-month period. A Separation from Service shall
not include a leave of absence, paid or unpaid, under which there is a
reasonable expectation that the Executive will return to perform services for
the Company and/or other service recipients, as defined above, if the period of
such leave does not exceed six months. A Separation from Service shall not
include a cessation of services for a period during which the Executive retains
a right to reemployment, either by statute or contract.
8.20    Release. The Executive agrees that, as a condition to receiving any
Severance Payments, the Executive will execute a release of claims in a form
satisfactory to the Company in its sole discretion and drafted so as to ensure a
final, complete and enforceable release of all claims that the Executive has or
may have against the Company relating to or arising in any way from the
Executive’s employment with the Company and/or the termination thereof. Within
two business days of the Executive’s Separation from Service, the Company shall
deliver to the Executive the release for the Executive to execute. The Executive
will forfeit all rights to the Severance Payments unless the Executive executes
and delivers to the Company the release within 45 days of delivery of the
release by the Company to the Executive and such release has become irrevocable
by virtue of the expiration of the revocation period without the release having
been revoked (the first such

22
  



--------------------------------------------------------------------------------




date, the “Release Effective Date”). The Company shall have no obligation to
provide the Severance Payments prior to the Release Effective Date. Severance
payments shall be made or commence, as applicable, within three business days of
the Release Effective Date and any payments not made because due prior to the
Release Effective Date shall be paid in a single lump sum within such three
business day period. In the event that the release delivery period, plus the 45
day consideration period plus the revocation period spans two taxable years as
to the Executive, then, notwithstanding anything in this Agreement to the
contrary, the first payment made by the Company under the release will always
commence in the second taxable year with the first payment to include all
payments the Executive would have received if there had not been a delay. If the
Executive fails to comply with his obligations under Sections 6 and 7, the
Executive shall, to the extent such amounts are paid, vested or distributed, (i)
forfeit outstanding equity awards if the vesting of same (or the expiration of
the restrictions on same) was accelerated as a result of his Separation from
Service, (ii) transfer the shares underlying equity awards that were accelerated
and settled in shares to the Company for no consideration and (iii) repay the
after-tax amount of the Severance Payments and any equity awards that were
accelerated and settled in cash or sold, less, in the case of options, any
amount that the Executive paid to acquire stock upon the exercise of any
associated option.
8.21    Parachute Provisions. In the event the Executive becomes entitled to any
amount of benefits payable in connection with a change in control (whether or
not such amounts are payable pursuant to this Agreement) (the “Change in Control
Payments”) and the Executive’s receipt of such Change in Control Payments would
cause the Executive to become subject to the excise tax (the “Excise Tax”)
imposed under Section 4999 of the Code (or any similar federal, state, or local
tax that may hereafter be imposed), the Company shall reduce the Change in
Control Payments to the extent necessary to avoid the application of the Excise
Tax if, as a result of such reduction, the net benefits to the Executive of the
Change in Control Payments as so reduced (after payment of applicable income
taxes) exceeds the net benefit to the Executive of the Change in Control
Payments without such reduction (after payment of applicable income taxes and
excise taxes). If any payments included in the Change in Control Payments
constitute nonqualified deferred compensation within the meaning of Code Section
409A, then such reduction shall be made in accordance with Section 409A of the
Code and the following:
(1)
payments that do not constitute non-qualified deferred compensation subject to
Section 409A will be reduced first; and

(2)
payments shall then be reduced as follows: (A) cash payments shall be reduced
before non-cash payments; and (B) payments to be made on a later payment date
shall be reduced before payments to be made on an earlier payment date.


23
  



--------------------------------------------------------------------------------




The determination that the Executive’s Change in Control Payments would cause
him to become subject to the Excise Tax and the calculation of the amount of any
reduction, shall be made, at the Company’s discretion, by the Company’s outside
auditing firm or by a nationally-recognized accounting or benefits consulting
firm designated by the Company prior to a Change in Control. The firm’s expenses
shall be paid by the Company.
IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.


CIBER, INC.
By: /s/ Paul A. Jacobs    
Name:    Paul A. Jacobs
Title:    Chairman of the Board of Directors




/s/ Michael Boustridge    
MICHAEL BOUSTRIDGE



24
  

